Title: Thomas Jefferson to Francis Adrian Van der Kemp, 25 April 1816
From: Jefferson, Thomas
To: Van der Kemp, Francis Adrian


          
            Sir
            Poplar Forest near Lynchburg Apr. 25. 16.
          
          Your favor of Mar. 24. was handed to me just as I was setting out on a journey of time and distance, which will explain the date of this both as to time and place.the Syllabus, which is the subject of your letter, was addressed to a friend to whom I had promised a more detailed view. but finding I should never have time for that, I sent him what I thought should be the Outlines of such a work.the same subject entering sometimes into the correspondence between mr Adams and myself, I sent him a copy of it. the friend to whom it had been first addressed dying soon after, I asked from his family the return of the original, as a confidential communication, which they kindly sent me. so that no copy of it, but that in possession of mr Adams, now exists out of my own hands. I have used this caution, lest it should get out in connection with my name; and I was unwilling to draw on myself a swarm of insects, whose buz is more disquieting than their bite.as an abstract thing, and without any intimation from what quarter derived, I can have no objection to it’s being committed to the consideration of the world. I believe it may even do good by producing discussion, and finally a true view of the merits of this great reformer. pursuing the same ideas after writing the Syllabus, I made, for my own satisfaction, an Extract from the Evangelists of the texts of his morals, selecting those only whose style and spirit proved them genuine, and his own: and they are as distinguishable from the matter in which they are imbedded as diamonds in dunghills. a more precious morsel of ethics was never seen. it was too hastily done however, being the work of one or two evenings only, while I lived at Washington, overwhelmed with other business: and it is my intention to go over it again at more leisure. this shall be the work of the ensuing winter. I gave it the title of ‘the Philosophy of Jesus extracted from the text of the Evangelists.’to this Syllabus and Extract, if a history of his life can be added, written with the same view of the subject, the world will see, after the fogs shall be dispelled, in which for 14. centuries he has been inveloped by Jugglers to make money of him, when the genuine character shall be exhibited, which they have dressed up in the rags of an Impostor, the world, I say, will at length see the immortal merit of this first of human Sages. I rejoice that you think of undertaking this work. it is one I have long wished to see executed written on the scale of a Laertius or a Nepos. nor can it be a work of labor, or of volume. for his journeyings from Judaea to Samaria, and Samaria to Galilee, do not cover much country; and the incidents of his life require little research. they are all at hand, and need only to be put into human dress; noticing such only as are within the physical laws of nature, and offending none by a denial, or even a mention, of what is not. if the Syllabus and Extract (which is short) either in substance, or at large, are worth a place under the same cover with your biography, they are at your service. I ask one only condition, that no possibility shall be admitted of my name being even intimated with the publication. if done in England, as you seem to contemplate, there will be the less likelihood of my being thought of. I shall be much gratified to learn that you pursue your intention of writing the life of Jesus, and pray to accept the assurances of my great respect and esteem.
          Th: Jefferson
        